U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2008 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Transition Period From to BLUESKY SYSTEMS, CORP. (Exact name of small business issuer as specified in its charter) Pennsylvania 05-6141009 (State or other jurisdiction of (IRS Employer identification No.) incorporation or organization) 191 Chestnut Street, Springfield, MA. 01103 (Address of principal executive offices) (413) 734-3116 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Number of shares of common stock outstanding as of May 15, 2008: 15,793,933 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Accelerated filer ¨ Smaller reporting company þ 1 INDEX TO FORM 10-Q Page No. PART I Item 1. Consolidated Financial Statements Consolidated Balance Sheet - as of March 31, 2008 (Unaudited) 3 Consolidated Statements of Operations – Three Months Ended March 31, 2008 and 2007 (Unaudited) 4 Consolidated Statements of Cash Flows - Three Months Ended March 31, 2008 and 2007 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition And Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures on Market Risk 11 Item 4T. Controls and Procedures 11 PART II Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits and Reports on Form 8-K 11 2 Table of Contents ITEM 1. BLUESKY SYSTEMS, CORP. Consolidated Balance Sheet At March 31, 2008 Assets: Current assets Cash $10 Total current assets 10 Fixed assets Property and equipment 161,513 Accumulated depreciation (30,491) Total fixed assets 131,022 Total assets $131,032 Liabilities and Stockholders' Deficit Current liabilities Accounts payable and other current liabilities $3,871 Current portion of mortgage payable 8,447 Total current liabilities 12,318 Long-term mortgage payable 160,337 Total liabilities 172,655 Stockholders' Deficit Common stock, (50,000,000 shares authorized, 15,793,933 shares issued and outstanding, par value $.001 per share) 15,794 Additional paid-in capital 273,275 Retained deficit (330,692) Total stockholders' deficit (41,623) Total liabilities and stockholders' deficit $131,032 3 Table of Contents BLUESKY SYSTEMS, CORP. Consolidated Statements of Operations For the Three Months Ended March 31, 2008 and 2007 3 Months Ended 3 Months Ended 3/31/2008 3/31/2007 Rental income $ 7,500 $7,425 Total revenue 7,500 7,425 Selling, general and administrative expenses 3,054 7,443 Net ordinary income (loss) 4,446 (18) Interest expense (2,979) (3,000) Net income (loss) $ 1,467 $(3,018) Net income (loss) per share, basic and fully diluted $ * $* Weighted Average Common Shares Outstanding 15,793,933 15,793,933 * Less than $.01 per share. The accompanying notes are an integral part of these consolidated financial statements 4 Table of Contents BLUESKY SYSTEMS, CORP. Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2008 and 2007 3 Months Ended 3 Months Ended 3/31/2008 3/31/2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 1,467 $ (3,018 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation 2,311 2,311 (Increase) decrease in operating assets: Accounts receivable - (1,908 ) Increase (decrease) in operating liabilities: Accounts payable and other current liabilities (2,381 ) 1,012 NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES 1,397 (1,603 ) CASH FLOWS FROM FINANCING ACTIVITIES: Contribution of capital from majority shareholder 725 3,600 Principal repayments of long term debt (2,112 ) (1,974 ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES (1,387 ) 1,626 NET INCREASE IN CASH AND CASH EQUIVALENTS 10 23 CASH AND CASH EQUIVALENTS: Beginning of period - 43 End of period $ 10 $ 66 OTHER SUPPLEMENTAL CASH FLOW DISCLOSURES: Cash paid during the period for interest $ 2,979 $ 3,000 Cash paid during the period for income taxes $ - $ - The accompanying notes are an integral part of these consolidated financial statements 5 Table of Contents BLUESKY SYSTEMS, CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 (UNAUDITED) NOTE 1 - BASIS OF PRESENTATION The consolidated financial statements of BlueSky Systems, Corp. (the "Company"), included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission. Because certain information and notes normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America were condensed or omitted pursuant to such rules and regulations, these consolidated financial statements should only be read in conjunction with the consolidated financial statements and notes thereto included in our audited consolidated financial statements as included in our Form 10-KSB for the year ended December 31, 2007. Interim Financial Information The unaudited interim consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles for interim financial information. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position, results of operations and cash flows as of (at) March 31, 2008, and 2007, have been included. Readers of these consolidated financial statements should note that the interim results for the three month period ended March 31, 2008 is not necessarily indicative of the results that may be expected for the fiscal year as a whole. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES Background - BlueSky Systems, Corp. (“The Company”) was organized under the laws of the State of Pennsylvania in June 2004 as a C-Corporation.The Company owns one subsidiary, School Street Second Corp. (“The Subsidiary”).The purpose of the Subsidiary is to buy, sell, rent, and improve any and all aspects of real estate.The Subsidiary currently owns one building in Chicopee, Massachusetts. Basis of Presentation - The consolidated financial statements included herein include the amounts of BlueSky Systems, Corp. and its subsidiary prepared under the accrual basis of accounting. All material intercompany accounts and transactions have been eliminated. Management's Use of Estimates - The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of consolidated financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. NOTE 3 – NOTES PAYABLE Mortgages incurred for the purchase of the rental property consist of the following: Secured Commercial Mortgage to an unrelated party, dated May 27, 2005, bearing 6.75% interest. Original amount was $185,000. $168,784 balance at March 31, 2008. NOTE 4 - GOING CONCERN As shown in the accompanying consolidated financial statements, we have suffered recurring losses from operation to date. We have a net deficiency of $330,692 as of March 31, 2008. These factors raise substantial doubt about our ability to continue as a going concern. Management's plans in regard to this matter are to raise equity capital and seek strategic relationships and alliances in order to increase revenues in an effort to generate positive cash flow. Additionally, we must continue to rely upon equity infusions from investors in order to improve liquidity and sustain operations. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. 6 Table of Contents ITEM 2.
